Citation Nr: 0018065	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-05 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disorders to include schizophrenia, depression, and paranoia.  

ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
November 1984.  

This matter arises from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefit sought.  The veteran filed a 
timely appeal, and the case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  


REMAND

A preliminary review of the record discloses that in a 
Substantive Appeal, dated in March 1999, the veteran 
requested that he be scheduled to attend a personal hearing 
before a Member of the Board in Washington, D.C.  By a letter 
dated May 16, 2000, the veteran was informed that his 
requested hearing was scheduled for June 19, 2000, at 10 p.m.  
That letter was sent to the veteran at his last known address 
in Columbus, Ohio.  However, the record discloses that the 
veteran failed to appear at his hearing at the appointed 
time.  Accordingly, the case was referred to the Board for 
resolution.  

In June 2000, a letter was received from the veteran 
indicating that he had moved to Butler, Alabama from 
Columbus, Ohio, and had not received the VA's May 2000 letter 
until after the scheduled hearing had already taken place.  
In any event, in the June 2000 letter, the veteran indicated 
that he was physically unable to travel to Washington, D.C., 
and appears to have requested that he be scheduled to attend 
a hearing at a location closer to his new home in Alabama.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:  

The RO should ensure that the veteran is 
scheduled for a personal hearing before a 
member of the Board at the next available 
opportunity at an appropriate VA regional 
office, as requested in his letter of 
June 2000.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  the veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection 

with the current appeal.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of the veteran until 
he is notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




